Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 1 of 8




                                     2:     -661
Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 2 of 8
Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 3 of 8
Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 4 of 8
Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 5 of 8
Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 6 of 8
Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 7 of 8
Case 2:20-cv-00661-CB Document 1 Filed 05/05/20 Page 8 of 8
